i          i      i                                                              i       i     i




     MEMORANDUM OPINION

                                         No. 04-08-00515-CV

                                       Elfreddie LEE, Jr., et al.,
                                              Appellants

                                                   v.

                                    COUNTY OF GUADALUPE,
                                           Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 92-0636-CV
                           Honorable Dwight E. Peschel, Judge Presiding


PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 20, 2008

DISMISSED

           Appellants have filed a motion to dismiss this appeal, and appellee has not opposed the

dismissal. Therefore, we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).

Costs of the appeal are taxed against appellants.



                                                        PER CURIAM